Title: John Adams to Abigail Adams, 26 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia May 26. 1794
          
          I shall inclose with this, some Letters between Randolph and Hammond which will shew you how quarelsome they are. Poor Fellows! They both desire Peace, but think themselves obliged to wrangle for their Countries.
          It is fashionable to charge Wars upon Kings: but I think Le Peuple souvereign is as inflamable, and as proud and at the Same time less systematick, uniform & united: so that it is not so easy for them to avoid Wars. We have laboured very hard to preserve our Tranquility: but the Peuple souvereign is continually committing some Intemperance or Indiscretion or other tending to defeat all our Precautions. if We are involved in a War, my head heart and hands shall be guiltless of the Crime of provoking it. But it will be my Duty to Submit to the Legal Voice & Decree of my Country.
          We have fine Rains here, for three days past, and I hope you enjoy a similar Blessing
          
          I shall take Leave on saturday 31. of May: but cannot hope to get home before the 10 or 12th of June. The Journey lies before me, like a Mountain— I am too old and too feeble for these long Journeys, dry sessions and uncomfortable Scænes— I am at an Age when I ought to be at home with my Family.
          I Sent 600 dollars to John last Week, which is our whole Allowance till september.
          I wish you an agreable Election. Who will be Lieutenant Governor Gill or Gerry?
          I wrote to Dr Willard, sometime ago a Resignation of the Chair of the Academy of Arts and sciences.— It would be a farce for me to hold it any longer.
          My Duty to my Mother— Tell my Brother that I Suppose he was for War to make himself popular: but I am very sorry to find that warlike sentiments are popular in Quincy. I am glad he is chosen however and hope he will get our Town back to the County of Suffolk.
          Adieu— My dearest Friend Adieu
          
            J. A.
          
        